Citation Nr: 1509908	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to May 1978.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran's claims file was subsequently transferred to the RO in Detroit, Michigan, and that RO certified the Veteran's appeal to the Board in March 2014.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran does not have IBS which had its onset during active service or is otherwise etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for IBS have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the Veteran with proper notice regarding his claim of entitlement to service connection for IBS in an October 2009 notice letter.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, private treatment records, and lay statements, and associated these records with the claims file.  

The Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for IBS; however, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The record in this case is negative for any indication, other than the Veteran's own assertions, that his claimed IBS is associated with his active service, and he is not competent to provide an etiological opinion regarding a complex gastrointestinal disability.  Indeed, conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  

As discussed below, although there is some evidence of IBS in the Veteran's post-service treatment records, it is unclear whether its inclusion in a medical record represents a clinical diagnosis based upon medical evidence or simply a notation of the Veteran's own reported history.  Moreover, there is no in-service evidence of IBS or gastrointestinal symptoms.  In any event, even assuming a competent diagnosis of IBS, there is insufficient indication that IBS may be associated with the Veteran's active service.  Consequently, a VA examination as to the etiology of IBS is not warranted, even under the low threshold of McLendon.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.  Hence, no further notice or assistance to the Veteran is required and appellate review may proceed without prejudice to the Veteran.  



II.  Service Connection - IBS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records do not document any complaints, treatment, or diagnosis of IBS or any other gastrointestinal disorder.  Physical examinations conducted in May 1976 at service enlistment and in May 1978 at service separation each document normal clinical evaluations; concurrent reports of medical history document the Veteran's good to excellent health, without gastrointestinal complaints such as frequent indigestion; stomach, liver, or intestinal trouble; piles; or rectal disease.  

Post-service treatment records from the Arizona State Prison dated in December 2008 document the Veteran's diagnosis of gastroesophageal reflux disease (GERD) which was treated with prescribed omeprazole.  Subsequent treatment records from the Michigan Department of Corrections Bureau of Health Care Services document a September 2012 visit wherein the Veteran reported a medical history including IBS for fifteen years, with associated symptoms of abdominal fullness, abdominal pain, constipation, chronic diarrhea, mucus in stool, pain after eating, and painful defecation.  He also reported GERD with onset twenty years prior, but also reported that it was from his IBS.  

After a review of the medical evidence of record, the Board observes that it is unclear whether the inclusion of IBS in the September 2012 medical record represents a clinical diagnosis based upon medical evidence or if it is simply a notation of the Veteran's own reported history.  A physician's mere recording of history as reported by a patient without adding an assessment of that history along with clinical findings does not constitute a diagnosis or valid nexus opinion.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Indeed, the September 2012 medical treatment record discussed above does not include IBS on a list of chronic problems, a review of systems indicates no gastrointestinal symptoms, and the assessment portion of the record contains a general diagnostic code for other symptoms involving the digestive system, rather than IBS specifically.  

The Veteran is competent to describe his observable gastrointestinal symptoms of IBS.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to diagnose a specific gastrointestinal condition such as IBS, as such conditions are internal and unobservable; neither is he competent to render a nexus opinion which links such a complex condition to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Veteran reported in September 2012 that his IBS began fifteen years prior, which the Board notes is nearly twenty years post service-discharge.  The absence of any self-reported or objective medical evidence for nearly two decades after service is a factor the Board has considered.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran has also submitted the October 2009 lay statement of a rabbi which attests that the Veteran has had intestinal distress in his presence.  Such a statement, is competent in its reporting of gastrointestinal symptoms, see Layno, 6 Vet. App. 465; however, it is not competent to establish a diagnosis of IBS and, in any event, does not establish a nexus to active service.  See Jandreau, 293 F.3d 1372.  

Thus, after a review of all lay and medical evidence of record, there is no competent evidence that the Veteran is currently diagnosed with IBS and there is no probative evidence of the onset of IBS or another gastrointestinal disorder during active service.  Moreover, there is no probative competent evidence of a nexus between a current gastrointestinal condition and the Veteran's active service.  In the absence of such evidence, the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for IBS.  There is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for IBS is denied.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The private medical evidence of record documents the Veteran's current diagnoses of bilateral hearing loss and tinnitus.  Moreover, service treatment records document the Veteran's in-service occupation as a small arms specialist; hence, in-service noise exposure has been conceded.  The RO has attempted to offer a VA examination regarding the Veteran's bilateral hearing loss and tinnitus claims; however, due to the Veteran's incarceration, the requested VA examination has not been provided.  

The duty to assist applies to incarcerated veterans as it does to any other veteran; however, the Veteran's incarceration does place limits on VA's ability to provide a VA examination.  Documentation from the development phase of the Veteran's claim shows that an initial VA examination request was cancelled after VA was unable to contact the Arizona State Prison to schedule his examination appointment.  Another attempt was made to schedule the Veteran for a VA examination after he was transferred to the Michigan Department of Corrections; however, the examination request was also cancelled due to "not enough information."  A January 2014 Report of General Contact indicates that the correctional facility lacked the proper equipment to conduct the examination, that the VAMC did not have a physician who would travel to the correctional facility, and the correctional facility declined to transfer the Veteran to the VAMC for examination.  

In sum, given the Veteran's incarcerated status, the typical procedures for scheduling a VA examination have proven to be unsuccessful.  Notably, VA has an obligation to incarcerated veterans to "tailor . . . assistance to the peculiar circumstances of confinement," as incarcerated veterans are "entitled to the same care and consideration given to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  However, "to require that VA must necessarily provide incarcerated claimants with a medical examination rather than a medical opinion is contrary to the statutory duties outlined in section 5103A (d)."  Brown v. Shinseki, 2011 WL 378899 (Vet. App. Feb. 7, 2011) (unpublished).  

Therefore, based on prior unsuccessful efforts to provide an in-person examination, upon remand, the AOJ must send the Veteran's claims file to a VA audiologist or similarly qualified physician for a medical opinion as to whether his diagnosed bilateral hearing loss and tinnitus are related to his active service, to include noise exposure therein.  Barr, 21 Vet. App. at 312.  

The Board notes that hearing acuity within normal limits on separation does not preclude service connection for a current hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, if the examiner's opinion is that the Veteran's current hearing loss disability is unrelated to his military service merely due to the lack of evidence of a hearing loss disability in service, then the rationale would be inadequate to decide the Veteran's claim.  

Finally, updated private treatment records relevant to the Veteran's claims must also be obtained upon remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, these matters are REMANDED for the following action:

1.  After receiving any necessary authorization, obtain and associate with the claims file all of the Veteran's private audiology treatment records dated to the present.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.  

2.  After the above development, obtain a medical opinion from a VA audiologist or similarly qualified physician regarding the etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.  The Veteran's entire claims file (including electronic records within Virtual VA and VBMS) and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the medical opinion.  All indicated studies should be conducted, and all findings reported in detail.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss and tinnitus are etiologically related to his active service, including conceded in-service noise exposure.  

In doing so, the examiner must consider and comment upon the Veteran's lay statements of noise exposure, as well as the Veteran's audiogram results of record, including the any post-service audiometric results, and the implications of any threshold shifts between the different audiograms, to include a noted shift in the Veteran's right ear hearing acuity at 500 Hertz from examinations at service enlistment to service discharge.  

In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, 5 Vet. App. 155.  

3.  Review the resulting opinion to ensure its adequacy, including its compliance with the above holding of Hensley, supra.  If the opinion is inadequate for any reason, the case must be returned to the examiner for corrective action.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matters to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


